Citation Nr: 0424246	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-20 475	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, calculated in the amount of $1,039.00, to 
include whether the overpayment was properly created.

(In a separate decision, the Board addresses the issue of 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of an 
allergic reaction to medication prescribed by VA, including 
renal failure, right foot numbness, and pain.) 


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office in Lincoln, Nebraska (RO).  The veteran 
testified in support of this appeal at a videoconference 
hearing held before the undersigned in March 2004; a 
transcript of that hearing is associated with the claims 
file.

The Board REMANDS this claim to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to this claim.  


REMAND

In a rating decision dated August 1996, the RO granted the 
veteran VA pension benefits, effective May 13, 1996.  Over 
the years, the RO adjusted the amount of pension benefits 
paid to the veteran based on changes in his interest and 
dividend income, family income and net worth, his reports of 
annual medical expenses, and cost-of-living adjustments.  
Beginning October 1, 1997, the RO included an additional 
monthly allowance in the payment of the veteran's pension 
benefits based on his need for aid and attendance.  At the 
time, the veteran was a patient in a nursing home.

In August 2000, the veteran telephoned the RO and indicated 
that he was no longer living in a nursing home and had 
started working.  He acknowledged that, due to this fact, an 
overpayment of VA pension benefits would result.  He noted 
that he was planning to save money to repay that debt.  A VA 
Form 10-7132 (Status Change) dated June 2000 confirms that 
the veteran was released from a nursing home on May 1, 2000.  

Based on a change in the veteran's earnings, in January 2001, 
the RO adjusted the amount of the veteran's monthly VA 
pension benefits, effective from August 1, 2000.  Despite the 
fact that the RO knew the veteran was no longer living in a 
nursing home, it continued to include an additional monthly 
allowance in the payment of the veteran's pension benefits 
based on a need for aid and attendance.  The RO paid the 
veteran this allowance until February 1, 2001.

The aforementioned adjustment resulted in an overpayment of 
$1,170.00, covering the period extending from August 1, 2000 
to January 1, 2001.  The RO notified the veteran of this 
overpayment and the veteran responded by filing a waiver of 
recovery of the overpayment.  In a decision dated February 
2001, the Committee granted the veteran's waiver request.    

The veteran continued to receive monthly VA pension benefits 
in varying amounts following the August 1, 2000 adjustment.  
In August 2002, the RO reduced these benefits, effective 
January 1, 2001, based on a change in the veteran's income.  
The RO referenced the veteran's countable annual income from 
January 1, 2001, and from August 1, 2001, and noted that the 
veteran had no countable income from January 1, 2002.  This 
adjustment created another overpayment of VA pension benefits 
in the amount of $1,039.00, covering the period extending 
from January 1, 2001 to January 1, 2002.  This appeal ensues 
from the veteran's subsequent filing of a waiver of recovery 
of that overpayment and the Committee's October 11, 2002 
denial of the veteran's waiver request. 

In written statements submitted during the appeal period and 
during his March 2004 videoconference hearing, the veteran 
questions the RO's basis for the amounts of countable annual 
income used to determine the amount of overpayment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is improper to adjudicate an application for 
waiver without first deciding an appellant's challenge to the 
lawfulness of the debt asserted.  Schaper v. Derwinski, 1 
Vet. App. 430, 437 (1991).  Although the RO has considered 
the question of creation, there is not sufficient evidence of 
record for the Board to determine whether the RO properly 
created the overpayment at issue.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should review all pertinent 
information of record, indicate the 
amount of the overpayment at issue, and 
explain how it was derived.  The RO 
should specifically explain the basis of 
its calculations by listing the time 
periods considered, the income earned 
during the total time period in question, 
and, any interest or dividends paid, 
and/or unreimbursed medical expenses 
incurred during the time period at issue.  
The RO should identify all documents on 
which the calculations are based.  

If the RO determines that it properly 
created the overpayment at issue, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto.  This 
document should include a detailed 
accounting of the RO's findings regarding 
the amount of the overpayment at issue, 
with reference to the supporting 
documentation used to determine the 
amount of countable income for the time 
period in question, and also include a 
detailed explanation as to VA laws and 
regulations governing consideration of 
the questions involved.  



Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03 (directing the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

